. SDC SDNY
Case 1:14-cv-09126-ALC Document 109 Fl|ed 10/05/18 §@@@MMTlELECTRONICALLY

FILED
DOC#:

DATE FILED; [Q.»_€~¢Z

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
SECURITIES AND EXCHANGE
COMMISSION,
Plaintiff, : 14-cv-09126 (ALC)
-against- : ORDER
THOMPSON ET AL,
Defendant.
X

 

ANDREW L. CARTER, JR., United States District Judge:

Pursuant to Status Conference on October 5, 2018, discovery is stayed for 90 days.
Parties are ordered to submit a Joint Status Report on or before January 4, 2019. Parties are
ordered to attend a Joint Status Conferenoe on January 8, 2019 at 11:30arn in Courtroom 1306 at

the Thurgood Marshall United States Courthouse, 40 Fo1ey Square, New York, New York

10007. ` v n d
…RE @M 7§,&. »
Dated: October 5, 2018

 

New York, New York ANDREW L. CARTER, JR.,
United State`s District Judge

 

